Detailed Action

1.	This Office Action is responsive to the Amendment filed 06/03/2022.  Claim 1 has been amended.  Claims 2-18 have been added as new claims.  Claims 1-18 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3 .	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,141.  

Instant application 17/504,138
U.S. Patent No. 10,721,141
Claim 1. A computer-implemented method, comprising: 

2receiving a request to take periodic snapshots of data from a data resource; 












7determining a time period between a first snapshot of the periodic snapshots and a second snapshot of the periodic snapshots; 
10determining a first retention duration associated with the first snapshot; 
automatically creating the first snapshot based on the request;

automatically determining that the first retention duration has passed since the creating of the first snapshot; and






deleting the first snapshot.12dele
Claim 1. A computer-implemented method, comprising: 

2receiving an indication of a data resource for which a snapshot policy is to be 3enforced, the data resource being one of a plurality of resources offered through a multi-4tenant resource environment; 
5causing a tag to be associated with the data resource, the tag including a key-6value pair associated with the snapshot policy; 
5causing the tag to be applied to multiple data resources, wherein a change to 6the snapshot policy is automatically enforced for the multiple data resources having the tag applied; 

7determining a set of actions to be performed, with respect to the data resource, 8per the snapshot policy, the set of actions including at least generating data snapshots for the 9data resource and deleting the data snapshots; 



10determining timing information including at least one of specified times or 11frequencies for the actions of the set of actions; 

verifying that the tag is associated with the data resource and that the snap shot policy is valid before performing respective actions of the set of actions; and 

12causing respective actions, of the set of actions, to be performed with respect 13to the data resource per the timing information.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,721,141 contains every element of claim 1 of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiam et al. (US 7,979,649 A1), hereinafter “Thiam”.

6.	As to claim 1, Thiam teaches a computer-implemented method, comprising:
receiving a request to take periodic snapshots of data from a data resource (the storage lifecycle policy may define a backup job where a portion of the computer data is backed up as a backup image copy and stored in a storage unit with a retention period of three weeks) (col. 1, lines 39-43);
determining a time period between a first snapshot of the periodic snapshots and a second snapshot of the periodic snapshots (after the completion of three weeks, the storage lifecycle policy defines a duplication job where the backup image is duplicated to create another copy at a storage unit with a retention period of six months) (col. 1, lines 43-46);
determining a first retention duration associated with the first snapshot (a storage lifecycle policy may specify a first retention period of three days for the snapshot image 126) (col. 4, lines 61-63);
automatically creating the first snapshot based on the request (generate one or more snapshot images, such as the snapshot image 126, in accordance with the policy information 120) (col. 4, lines 27-30);
automatically determining that the first retention duration has passed since the creation of the first snapshot (a determination is made as to whether the retention period has been reached) (col. 5, lines 6-7, lines 44-47 and col. 6, lines 50-56); and 
deleting the first snapshot (after three days, the snapshot image 126 may be removed or expired) (col. 5, lines 6-7, lines 44-47 and col. 6, lines 50-56).  

7.	As to claim 2, Thiam teaches the method of claim 1, further comprising: determining a second retention duration associated with the second snapshot (furthermore, the storage lifecycle policy may specify a second retention period of four months for a copy of the snapshot image 126); automatically creating the second snapshot based on the request (the snapshot image 126 is duplicated automatically at the storage unit 104 to create the backup image 128); automatically determining that the second retention duration has passed since the creation of the second snapshot; and deleting the second snapshot (after four months, the backup image 128 may be removed or expired) (col. 4, line 61 – col. 5, line 8).  

8.	As to claim 3, Thiam teaches the method of claim 2, wherein the first retention duration and the second retention duration are the same (a storage administrator may define one or more retention periods and/or one or more storage destinations…, hence the storage administrator can define the first and second retention periods are the same) (col. 6, lines 4-6).  

9.	As to claim 4, Thiam teaches the method of claim 1, wherein determining the time period between the first snapshot and the second snapshot further comprises: determining a user-defined time period between the first snapshot and the second snapshot (the storage lifecycle policy may define a backup job where a portion of the computer data is backed up as a backup image copy and stored in a storage unit with a retention period of three weeks.  After the completion of three weeks, the storage lifecycle policy defines a duplication job where the backup image is duplicated to create another copy at a storage unit with a retention period of six months) (col. 1, lines 39-46).  

10.	As to claim 5, Thiam teaches the method of claim 1, wherein determining the first retention duration associated with the first snapshot further comprises: determining a user-defined first retention duration associated with the first snapshot (the storage administrator may define one or more retention periods and/or one or more storage destination…) (col. 6, lines 4-6).  

11.	As to claim 6, Thiam teaches the method of claim 1, wherein the data resource is one of a plurality of resources offered through a multi-tenant resource environment (a storage administrator for the typical enterprise may configure a storage lifecycle policy for managing one or more backup images, wherein a typical enterprise (e.g., a small business, a government organization and/or large corporation) may accumulate a large amount of computer data.  Employees and various entities use the computer data in order to perform one or more respective duties for the typical enterprise, i.e., a multi-tenant environment) (col. 1, lines 13-17 and 32-38).  

12.	As to claim 7, Thiam teaches the method of claim 6, wherein the plurality of resources is shared from a cloud provider environment (since a typical enterprise (e.g., a small business, a government organization and/or large corporation) may accumulate a large amount of computer data.  Employees and various entities use the computer data in order to perform one or more respective duties for the typical enterprise.  Hence, the large amount of computer data of the government organization and/or large corporation is usually shared from a cloud provider environment) (col. 1, lines 13-17).

13.	As to claims 8-18, claims 8-18 are corresponding system and non-transitory computer-readable medium claims that recite similar limitations as of method claims 1-7 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Conclusion

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

16.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441